DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 6/28/22.
 Status of claims
Claims 1-12 are pending in the application.
Claim 13 is canceled.
Claims 9-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/22.
Claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/22.
Claims 1-5 and 7 are examined in the application and the generic claim 1 is examined to the extent that it reads on “PEG-2 Dimeadowfoam-Amidoethylmonium Methosulfate” drawn to quaternary ammonium compound and “ hydrophilic carrier” drawn to carrier.
In view of the amendment, rejection of claims  1-5 and 7 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by  ELEMENTIS SPECIALTIES, INC., “Personal Care Formulary,” Published March 28, 2014, pages: 1-20.url:www.essentialingredients.com., retrieved February 26, 2021 ( cited in the IDS dated 5/5/21) evidenced by US 2009/0252689 (‘689) which teaches that glycerine disclosed in the formulation is moisturizer  is hereby withdrawn.
The following new grounds of rejections are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1recites the amount of “quaternary ammonium compound as 0.05-2.5%”, whereas  claim 1 which depends on claim 1 recites the amount of “quaternary ammonium compound as 0.05-7%”. Ranges from above 2.5 to 7% is outside the scope of claim 1 and claim 4 is not further limiting the amount of “quaternary ammonium compound”.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ELEMENTIS SPECIALTIES, INC., “Personal Care Formulary,”  (Personal care formulary) Published March 28, 2014, pages: 1-20.url:www.essentialingredients.com., retrieved February 26, 2021 ( cited in the IDS dated 5/5/21) evidenced by US 2009/0252689 (‘689) which teaches that glycerine disclosed in the formulation is moisturizer. 





 Personal care formulary at  page 7, exemplifies  curl enhancing cream. Curl enhancing reads on claimed hair care composition for  improving curl retention of hair of claim 1.  Claims are drawn to compositions 

    PNG
    media_image1.png
    292
    564
    media_image1.png
    Greyscale

Meadowquat HG-70 is drawn to claimed elected species under quaternary ammonium compound (claims 1, 2 ( counterion sulfate), claim 3), which is “PEG-2 Dimeadowfoam-Amidoethylmonium Methosulfate”. See ¶[ 0036] below of instant specification.

    PNG
    media_image2.png
    106
    800
    media_image2.png
    Greyscale

 Water reads on claimed carrier, which is hydrophilic ( claim 7). Glycerine reads on moisturizer of claim 5 . See ¶ [0105] of US ‘689, which describes glycerine as moisturizer. Mineral oil  reads on claimed conditioning agents of claim 5. See Table 1 of instant specification which describes mineral oil as the hair conditioner. 
Difference between personal formulary and instant application is the amount of “PEG-2 Dimeadowfoam-Amidoethylmonium Methosulfate” known by MEADOWQUAT® HG -70 is 3% and not within the amount claimed in claim 1, which is from 0.05-2.5%.
Personal care formulary at  page 10, exemplifies shampoo and  the amount of MEADOWQUAT® HG -70 is 2% and this is within the amount claimed in claim 1, which is from 0.05-2.5%.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the composition of personal formulary drawn to  at  page 7 drawn to  curl enhancing cream by changing the amount from 3% to 2% since the same personal formulary under different example  exemplifies  MEADOWQUAT® HG -70 with 2%. One of ordinary skill in the art would have reasonable expectation of success that MEADOWQUAT® HG -70 with 2% can also be used for enhancing curl. This is a prima facie case of obviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ELEMENTIS SPECIALTIES, INC., “Personal Care Formulary,”  (Personal care formulary) Published March 28, 2014, pages: 1-20.url:www.essentialingredients.com., retrieved February 26, 2021 ( cited in the IDS dated 5/5/21) evidenced by US 2009/0252689 (‘689) which teaches that glycerine disclosed in the formulation is moisturizer  as applied to claims 1-4 and 7 above, and further in view of US 2012/0107259 (‘259).
Personal care formulary exemplifies MEADOWQUAT® HG -70 as 2% and 3% but not  about 0.25% claimed in claim 4.
However, US ‘259 teaches method to improve skin and hair fragrance retention and at ¶ [0007] teaches quaternary ammonium compound and teaches the amount of quaternary ammonium compound and at ¶[ 0018] and the amount can be from 0.1 to 10% and example 1 exemplifies the claimed elected species under quaternary ammonium compound known by MEADOWQUAT® HG -70.
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the composition of personal formulary drawn to  at  page 7 drawn to  curl enhancing cream by changing the amount  to about  0.25%  in view of US ‘259 which teaches the amount of quaternary ammonium compound in which MEADOWQUAT® HG -70 can be used anywhere from 0.1 to 10%. One of ordinary skill in the art would have reasonable expectation of success that MEADOWQUAT® HG -70 with  about 0.25 can also be used for enhancing curl. This is a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619